--------------------------------------------------------------------------------

Exhibit 10.33
 
CAMBREX CORPORATION
EXECUTIVE CASH INCENTIVE PLAN
 
This Executive Cash Incentive Plan (the “Plan”) has been established to advance
the interests of Cambrex Corporation (the “Company”) by providing for the grant
of Awards to eligible employees of the Company and its subsidiaries, including
Awards intended to qualify for the performance-based compensation exemption
(“Exempt Awards”) under Section 162(m) of the Internal Revenue Code of 1986, as
amended (including the regulations thereunder, “Section 162(m)”).
 
I.           ADMINISTRATION
 
The Plan will be administered by the Committee and its delegates (the Committee
and its delegates, to the extent of such delegation, being referred to herein as
the “Administrator”); provided, that all determinations and other actions of the
Administrator required by the performance-based compensation provisions of
Section 162(m) to be made or taken by a “compensation committee” (as defined in
Section 162(m)) will be made or taken hereunder directly by the Committee, and
all references to the Administrator herein are to be construed accordingly.  For
purposes of the Plan, “Committee” means the Compensation Committee of the Board
of Directors of the Company, except that if any member of the Compensation
Committee is not an “outside director” (as defined in Section 162(m)),
“Committee” means a subcommittee of the Compensation Committee consisting solely
of those Compensation Committee members who are “outside directors” as so
defined.
 
The Administrator has the authority to interpret the Plan and Awards, to
determine eligibility for Awards, to determine the terms of and the conditions
applicable to any Award, and generally to do all things necessary to administer
the Plan.  Any interpretation or decision by the Administrator with respect to
the Plan or any Award will be final and conclusive as to all parties.
 
II.           ELIGIBILITY; PARTICIPANTS
 
Executive officers and other key employees of the Company or any of its
subsidiaries are eligible to participate in the Plan.  The Administrator will
select, from among those eligible, the persons who will from time to time
participate in the Plan (each, a “Participant”).  Participation with respect to
one Award under the Plan will not entitle an individual to participate with
respect to a subsequent Award or Awards, if any.
 
III.         GRANT OF AWARDS
 
The term “Award” as used in the Plan means an award opportunity that is granted
to a Participant with respect to a specified performance period consisting of
the Company’s fiscal year or such other period as the Administrator may
determine (each, a “Performance Period”).  A Participant who is granted an Award
will be entitled to a payment, if any, under the Award only if all conditions to
payment have been satisfied.  By accepting (or, under such rules as the
Committee may prescribe, being deemed to have accepted) an Award, the
Participant will be deemed to have agreed to the terms of the Award and the
Plan.
 
 
 

--------------------------------------------------------------------------------

 
 
For each Award the Administrator will establish the applicable Performance
Criteria (as defined in Section IV below); any Performance Adjustment (as
defined in Section IV below); the amount or range of amounts potentially payable
under the Award; and any other Award terms and conditions that the Administrator
deems appropriate, subject in each case to the terms of the Plan.  In the case
of an Exempt Award the Administrator will complete these actions (the
“Establishment of Terms”) by the Establishment Deadline and will not thereafter
change the terms of the Exempt Award except to the extent contemplated by
Section V below or as otherwise consistent with the performance-based
compensation exemption rules of Section 162(m).  For purposes of the Plan,
“Establishment Deadline” with respect to a Performance Period means the
ninetieth (90th) day of the Performance Period or, if earlier, the last day of
the period constituting the first quarter of the Performance Period.
 
IV.         PERFORMANCE CRITERIA
 
For purposes of the Plan, “Performance Criteria” means specified criteria, other
than the mere continuation of employment or the mere passage of time, the
satisfaction of which is a condition for the vesting or full enjoyment of an
Award.  In determining whether a Performance Criterion has been satisfied, the
Administrator will apply such Performance Adjustments, if any, as it has
determined to be applicable in accordance with this Section IV.
 
A Performance Criterion and related targets need not be based upon an increase,
a positive or improved result or avoidance of loss.  For Exempt Awards, a
Performance Criterion must be an objectively determinable measure of performance
relating to any or any combination of the following (measured either absolutely
or by reference to an index or indices or the performance of one or more
companies and determined either on a consolidated basis or, as the context
permits, on a divisional, subsidiary, line of business, project or geographical
basis or in combinations thereof): net earnings; earnings per share; net debt;
sales growth; net income; operating profit (including net operating profit);
return measures (including, but not limited to, return on assets, capital,
equity or sales); cash flow (including, but not limited to, operating cash flow
and free cash flow); earnings before or after taxes, interest, depreciation
and/or amortization; share price (including, but not limited to growth measures
and total shareholder return); expense targets; customer satisfaction; market
share; economic value added; working capital; the formation of joint ventures or
the completion of other corporate transactions; new product introduction and/or
revenue related to new product introduction, or any combination of or a
specified increase in any of the foregoing.
 
For Awards other than Exempt Awards, “Performance Adjustment” means any
adjustment in a Performance Criterion or the measurement thereof that the
Administrator determines to be appropriate to carry out the purposes of the
Plan.  For Exempt Awards, “Performance Adjustment” means the establishment of a
provision requiring, upon the future occurrence of one or more specified
Triggering Events, an automatic adjustment in a Performance Criterion or the
measurement thereof that reflects (in a manner and to an extent that are
objectively determinable and are irrevocably established not later than the
Establishment Deadline) the impact of such Triggering Event or Events.  For
purposes of the Plan, “Triggering Event” means an objectively defined event –
for example, a change in accounting standards or an acquisition or disposition
affecting earnings by more than a specified percentage – the occurrence of which
does not depend on the unilaterally exercised discretion of the Company.  It is
intended that the only Performance Adjustments established with respect to an
Exempt Award will be those that are consistent with the performance-based
compensation provisions of Section 162(m).
 
 
2

--------------------------------------------------------------------------------

 
 
V.          CERTIFICATION OF PERFORMANCE; AMOUNT PAYABLE UNDER AWARDS
 
As soon as practicable after the close of a Performance Period, the
Administrator will determine whether and to what extent, if at all, the
Performance Criterion or Criteria applicable to each Award granted for the
Performance Period have been satisfied and, in the case of Exempt Awards, will
take such steps as it determines to be sufficient to satisfy the related
certification requirement under Section 162(m).  The Administrator will then
determine the actual payment, if any, under each Award.  The actual payment
under an Exempt Award may be less than (but in no event more than) the amount
indicated by the certified level of achievement under the Award.  The actual
payment under an Award other than an Exempt Award may be more or less than the
amount indicated by the level of achievement under the Award.  In each case the
Administrator’s discretionary determination, which may affect different Awards
differently, will be binding on all parties.  Notwithstanding the foregoing, the
Administrator may at any time and to such extent as it determines waive its
discretionary adjustment authority under this Section V.
 
VI.         PAYMENT UNDER AWARDS
 
Except as otherwise determined by the Administrator or as otherwise provided in
this Section VI, all payments under the Plan will be made, if at all, between
January 1 and March 15 of the calendar year following the calendar year in which
the Performance Period ends; provided, that the Administrator may authorize
elective deferrals of any Award payments in accordance with  the deferral rules
of Section 409A of the Code and the regulations thereunder (“Section
409A”).  The Administrator may, but need not, provide that an Award payment will
not be made unless the Participant has remained employed with the Company and
its subsidiaries through the date of payment.  Any deferrals with respect to an
Exempt Award will be subject to adjustment for notional interest or other
notional earnings on a basis, determined by the Administrator, that is
consistent with qualification of the Award as exempt performance-based
compensation under Section 162(m).  Awards under the Plan are intended either to
qualify for exemption from, or to comply with the requirements of, Section 409A,
but neither the Company nor any affiliate, nor the Administrator, nor any person
acting on behalf of the Company, any affiliate, or the Administrator, will be
liable to any Participant or to the estate or beneficiary of any Participant or
to any other holder of an Award by reason of any acceleration of income, or any
additional tax (including any interest and penalties), asserted by reason of the
failure of an Award to satisfy the requirements of Section 409A or by reason of
Section 4999 of the Code, or otherwise asserted with respect to the Award.
 
VII.        PAYMENT LIMITS
 
The maximum amount payable to any person in any fiscal year of the Company under
Exempt Awards will be $3 million, which limitation, with respect to any such
Awards for which payment is deferred in accordance with Section VI above, will
be applied without regard to such deferral.
 
 
3

--------------------------------------------------------------------------------

 
 
VIII.      TAX WITHHOLDING
 
All payments under the Plan will be subject to reduction for applicable tax and
other legally or contractually required withholdings.
 
IX.         AMENDMENT AND TERMINATION
 
The Committee may amend the Plan at any time and from time to time.  The
Committee may at any time terminate the Plan.
 
X.          MISCELLANEOUS
 
Awards held by a Participant are subject to forfeiture, termination and
rescission, and a Participant will be obligated to return to the Company
payments received with respect to Awards, in each case (i) to the extent
provided by the Administrator, in connection with (A) a breach by the
Participant of a non-competition, non-solicitation, confidentiality or similar
covenant or agreement or (B) an overpayment to the Participant of incentive
compensation based on inaccurate financial data, (ii) in accordance with any
Company policy relating to recovery of erroneously-paid incentive compensation,
as such policy may be amended and in effect from time to time, or (iii) as
otherwise required by law or applicable stock exchange listing standards,
including, without limitation, Section 10D of the Securities Exchange Act of
1934, as amended.  Each Participant, by accepting an Award pursuant to the Plan,
agrees to return the full amount required under this paragraph at such time and
in such manner as the Administrator will determine in its sole discretion and
consistent with applicable law.  The Company will not be responsible for any
adverse tax or other consequences to a Participant that may arise in connection
with the application of this Section X.
 
No person will have any claim or right to be granted an Award, nor will the
selection for participation in the Plan for any Performance Period be construed
as giving a Participant the right to be retained in the employ or service of the
Company or its subsidiaries for that Performance Period or for any other
period.  The loss of an Award will not constitute an element of damages in the
event of termination of employment for any reason, even if the termination is in
violation of an obligation of the Company or any subsidiary to the Participant.
 
In the case of an Exempt Award, the Plan and such Award will be construed and
administered to the maximum extent permitted by law in a manner consistent with
qualifying the Award for the exemption for performance-based compensation under
Section 162(m), notwithstanding anything to the contrary in the Plan.
 
 
4

--------------------------------------------------------------------------------